DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-14-2020 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itkin, et. al., U.S. Patent Application Publication Number 2019/0293749, filed March 22, 2018.

As per claims 1, 8 and 15, Itkin discloses a transceiver system, comprising:
a local oscillator configured to generate a chirp signal, wherein the chirp signal comprises a plurality of chirps, and wherein each of the chirps has a corresponding envelope; a transmitter, wherein the transmitter is configured to transmit a signal corresponding to the chirp signal; and a modulation circuit, wherein the modulation circuit is configured to modulate the transmitted signal by regulating a magnitude of one or more portions of the chirp envelopes in a predetermined pattern (Itkin, ¶64 and ¶42 where the pattern is a predetermined code).

As per claims 2, 9 and 16, Itkin further discloses the transceiver system of claim 1, further comprising: a receiver configured to detect one or more signals; and a processor configured to determine whether one or more detected signals has a pattern which matches the predetermined pattern of the transmitted signal (Itkin, ¶40 detecting ghost targets).

As per claims 3, 4, 10, 11, 17 and 18, Itkin further discloses the transceiver system of claim 1, wherein regulating the magnitude of one or more portions of the chirp 

As per claims 5, 12 and 19, Itkin further discloses the transceiver system of claim 1, wherein each of the chirps has a corresponding width, and wherein the modulation circuit is further configured to truncate a width of one or more of the chirps by imposing a rectangular wave on the chirp signal (Itkin, Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 7, 13, 14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkin as modified by Stettiner, et. al, U.S. Patent Application Publication Number 2021/0156982, filed May 7, 2018.

As per claims 6, 13 and 20, Itkin discloses the transceiver of claim 1 and 5 but fails to explicitly disclose setting the non-linear portion to zero.
Stettiner teaches setting the non-linear portion to zero (¶163 through the use of zero padding).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use zero padding in order to gain the benefit of reducing scalloping loss as taught by Stettiner.

As per claims 7, 14 and 21, Itkin as modified by Stettiner discloses the transceiver system of claim 1, wherein each of the chirps has a corresponding width, and wherein the modulation circuit is further configured to truncate a width of one or more of the chirps by applying a window function to the chirp signal (Itkin, Fig. 10 and Stettiner, ¶46).

As per claim 22, Itkin as modified by Stettiner further discloses the non-transitory computer readable medium of claim 16, wherein the window function comprises at least one of a Hann function or a Blackman function (Stettiner, ¶165).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619